

 S831 ENR: To designate the facility of the United States Postal Service located at 120 West Pike Street in Canonsburg, Pennsylvania, as the “Police Officer Scott Bashioum Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 831IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 120 West Pike Street in
 Canonsburg, Pennsylvania, as the Police Officer Scott Bashioum Post Office Building.1.Police Officer Scott Bashioum Post Office Building(a)DesignationThe facility of the United States Postal Service located at 120 West Pike Street in Canonsburg, Pennsylvania, shall be known and designated as the Police Officer Scott Bashioum Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Police Officer Scott Bashioum Post Office Building.Speaker of the House of RepresentativesVice President of the United States and President of the Senate